 

Exhibit 10.59

 

GUARANTY OF LEASE

 

This Guaranty of Lease (“Guaranty”) is given as of July 15, 2019 by Interpace
Diagnostics Group, Inc., a Delaware corporation (“Guarantor”) in favor of
Southport Business Park Limited Partnership, a North Carolina limited
partnership (“Landlord”).

 

RECITALS

 

A. Cancer Genetics, Inc., a Delaware corporation (“Assignor”)
successor-in-interest to Gentris, LLC, successor-in-interest to Gentris
Corporation, who as tenant, previously entered into a certain lease agreement
dated as of June 12, 2004, as amended by letter agreement dated October 21,
2004, by Second Amendment to Lease dated June 17, 2005, by Letter Agreement
dated September 19, 2005, by Third Amendment to Lease dated May 25, 2006, by
Fourth Amendment to Lease dated December 20, 2007, by Fifth Amendment to Lease
dated June 15, 2009, by Sixth Amendment to Lease dated June 3, 2010, by Seventh
Amendment to Lease dated October 26, 2010, by Eighth Amendment to Lease dated
July 29, 2011, by Ninth Amendment to Lease dated November 7, 2012 and by Tenth
Amendment to Lease dated July 15, 2014 (collectively, “Original Lease”) relating
to certain premises located at 133 Southcenter Court, Morrisville, North
Carolina (“Premises”).

 

B. Assignor has assigned Assignor’s rights, title and interest as tenant in and
to the Original Lease to Interpace BioPharma, Inc., a Delaware corporation
(“Tenant”) pursuant to that certain Assignment of Lease dated July _, 2019
(“Assignment”). The Original Lease (as may be further amended or assigned) and
the Assignment are collectively referred to as the “Lease.”

 

NOW, THEREFORE, as a material inducement for Landlord to acknowledge and consent
to the Assignment, Guarantor agrees as follows:

 

1. Guarantor hereby unconditionally and absolutely guarantees to Landlord the
full, prompt and complete payment by Tenant of the rent and all other sums
payable by Tenant under the Lease and the full, prompt and complete performance
by Tenant of all and singular the terms, covenants, conditions and provisions in
the Lease required to be performed by Tenant.

 

2. Guarantor hereby waives notice of acceptance hereof and any and all other
notices which by law or under the terms and provisions of the Lease are required
to be given to Tenant, and also waives any demand for or notice of the payment
of rent and other sums payable by Tenant under the Lease and the performance of
all and singular terms, covenants, conditions and provisions in the Lease
required to be performed by Tenant; and Guarantor further expressly hereby
waives any legal obligation, duty or necessity for Landlord to proceed first
against Tenant or to exhaust any remedy Landlord may have against Tenant, it
being agreed that in the event of default or failure of performance in any
respect by Tenant under the Lease, Landlord may proceed and have right of action
solely against Guarantor or Tenant or jointly against Guarantor and Tenant.
Guarantor expressly waives any rights Guarantor may have under applicable law.

 

 1 

 

 

3. That any modification, amendment, change or extension of any of the terms,
covenants or conditions of the Lease which Tenant and Landlord may hereafter
make, or any forbearance, delay, neglect or failure on the part of Landlord in
enforcing any of the terms, covenants conditions or provisions of the Lease
shall not in any way affect, impair or discharge Guarantor’s unconditional
liability to Landlord hereunder, nor shall Guarantor’s liability hereunder be
impaired, affected or discharged by any act done or omitted to be done or by any
waiver by either Landlord or Tenant, notwithstanding that Guarantor may not have
consented thereto or may not have notice or knowledge hereof.

 

4. That this Guaranty shall continue during the entire term of the Lease and any
renewals or extensions thereof and until Tenant has fully discharged all
Tenant’s obligations thereunder, and that this Guaranty shall not be diminished
by any payment of rent or performance of the terms, covenants or conditions of
the Lease by Landlord, by Tenant or by Guarantor, or by any assignment of
Tenant’s interest in the Lease, or any subletting thereof until each and all of
Tenant’s obligations under the Lease have been fully discharged.

 

5. Guarantor expressly agrees that Guarantor’s obligations hereunder shall in no
way be terminated, affected or impaired by reason of the granting by Landlord of
any indulgences to Tenant or by reason of the assertion against Tenant of any of
the rights or remedies reserved to Landlord pursuant to the provisions of the
Lease or by the relief of Tenant from any of Tenant’s obligations under the
Lease by operation of law or otherwise, the undersigned hereby waiving all
suretyship defenses. The terms of this Guaranty shall not be impaired modified,
changed, released or limited in any manner whatsoever by any impairment,
modification, change, release or limitation of the liability of Tenant or
Tenant’s estate in bankruptcy resulting from the operation of any present or
future provision of the Federal Bankruptcy Act or other statute regarding
reorganization or insolvency.

 

6. Guarantor agrees that Guarantor’s liability hereunder shall be primary, and
that in any right of action which shall accrue to Landlord under the Lease,
Landlord, in addition to Landlord’s rights and remedies stated above, may
proceed against Guarantor without having commenced any action against or having
obtained any judgment against Tenant. This is a guaranty of payment and
performance and not of collection. Guarantor specifically waives the benefit of
North Carolina General Statutes §26-7 et seq.

 

7. It is agreed that the failure of Landlord to insist in any one or more
instances upon strict performance or observance of any of the terms, provisions
or covenants of the Lease or to exercise any right therein contained shall not
be construed or deemed to be a waiver or relinquishment for the future of such
term, provision, covenant or right, but the same shall continue and remain in
full force and effect. Receipt by Landlord of rent or other payments with
acknowledgment of the breach of any provision of the Lease shall not be deemed a
waiver of such breach.

 

8. No assignment or other transfer of the Lease, or any interest therein, shall
operate to extinguish or diminish the liability of Guarantor, whether or not
Guarantor shall have received any notice of or consented to such assignment or
other transfer of the Lease or any interest therein.

 



 2 

 

 

9. Should any action at law or in equity be brought to enforce the provisions of
this Guaranty or the rights of Landlord under the Lease or under this Guaranty,
the non-prevailing party agrees to pay the costs and expenses off each such
action, including the prevailing party’s reasonable attorney’s fees.

 

10. If at any time more than one person or entity shall be responsible in any
capacity for the payment of rent and other charges and for the performance of
the covenants and conditions of the Lease to be performed by Tenant, the
obligations of Guarantor and all such other persons or entities shall be joint
and several. This Guaranty or any of the provisions hereof cannot be modified,
waived or terminated unless in writing signed by Landlord and Guarantor. All
obligations and liabilities to Guarantor pursuant to this Guaranty shall be
binding upon the heirs, legal representatives, successors and assigns of each
Guarantor. This Guaranty shall be governed by and construed in accordance with
the applicable laws of the State of North Carolina (excluding conflict-of-laws
principles). Venue of any and all actions arising in connection with this
Guaranty shall reside in Wake County, North Carolina.

 

(Signature page follows)

 

 3 

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty by hand and under seal
as of the day and year first above written.

 

  GUARANTOR:       Interpace Diagnostics Group, Inc.,   a Delaware corporation  
      By: /s/ Jack E. Stover (SEAL)   Name: Jack Stover   Title: President &
Chief Executive Officer   EIN: [Intentionally omitted.]   Address: c/o Morris
Corporate Center 1, Building C     300 Interpace Parkway     Parsippany, New
Jersey 07054   Telephone: 412-224-6100   Email: jstover@interpacedx.com

 

[Signature page to North Carolina Guaranty of Lease]

 

 



 

 